per curiam:
El 25 de abril de 2002, la Sra. Juana M. *703Richiez presentó una queja juramentada contra el Ledo. Benjamín Angueira Aguirre. Alegó la quejosa que el 7 de septiembre de 1999 le hizo entrega al abogado de cuatro mil dólares en concepto de honorarios para que asumiera la representación legal de su hermano, el Sr. Manuel Richiez. Señaló que en ningún momento el abogado de epí-grafe se comunicó con ella para discutir el caso de su her-mano, con excepción de dos ocasiones en que la señora Ri-chiez se encontró casualmente con el licenciado Angueira Aguirre en un restaurante, donde éste se limitó a indicarle que se comunicaría posteriormente con ella.
El 8 de mayo de 2002, la Secretaria de este Tribunal remitió una copia de la querella presentada al licenciado Angueira Aguirre y le requirió que en un término de diez días reaccionara por escrito a la referida queja. El abogado no compareció, por lo que el 7 de agosto de 2002 emitimos una resolución mediante la cual le concedimos un término adicional de diez días, a partir de la notificación, para que contestara la queja presentada en su contra.
Así las cosas, el 20 de agosto de 2002, el licenciado An-gueira Aguirre cursó una carta a la Secretaria de este Tribunal en la cual admitía como cierto que había recibido la suma de cuatro mil dólares para un asunto relacionado al hermano de la señora Richiez. Además, detalló las diligen-cias que hizo con relación a ese asunto, las cuales incluye-ron alegadas reuniones con la señora Richiez, razón por la cual estimó que en todo momento hubo “comunicación abierta entre las partes”.
El 10 de septiembre de 2002, la Secretaria de este Tribunal remitió una copia del expediente de autos al Procu-rador General para que éste iniciara una investigación y rindiera el informe correspondiente. Por ello, el 19 de sep-tiembre de 2002 el Procurador General cursó una carta al licenciado Angueira Aguirre para requerirle que dentro de un término de cinco días —a partir del recibo de la referida carta— le enviara un desglose de todos los servicios que él *704ofrecía, de manera que se justificara la retención de los cuatro mil dólares que le anticipara la quejosa. El licen-ciado Angueira Aguirre solicitó una prórroga de diez días para contestar, la que expiró sin que respondiera a lo solicitado. Como consecuencia de esto, el 10 de octubre de 2002, el Procurador General presentó una moción informa-tiva ante este Tribunal para solicitar que se le concedieran veinte días adicionales para presentar su informe en rela-ción con los méritos de la queja, término dentro del cual esperaba que el licenciado Angueira Aguirre compareciera a expresar su posición al respecto.
Vista la moción informativa presentada por el Procura-dor General, el 16 de octubre de 2002 emitimos una reso-lución en la que le concedimos un término de veinte días, contados a partir de su notificación, para presentar el co-rrespondiente informe. Además, concedimos al licenciado Angueira Aguirre un término de cinco días, a partir de la notificación de la Resolución aludida, para que compare-ciera ante el Procurador General a responder sus requerimientos. El licenciado Angueira Aguirre no compa-reció, por lo que el 15 de noviembre de 2002 el Procurador General presentó su informe en el que concluyó lo si-guiente:
... La parquedad de la comparecencia del querellado así como su renuencia de someter un desglose de los servicios ofrecidos a su cliente nos mueven a concluir que no existe razón alguna para que dicho abogado retenga en su totalidad o en parte los $4,000 que se le adelantaran por su gestión profesional. In-forme del Procurador General, pág. 4.
Recomendó que, entre las medidas disciplinarias a im-plementarse en este caso, se le ordenara al abogado de epí-grafe devolver los cuatro mil dólares en concepto de hono-rarios que le anticipara la quejosa.
El 30 de diciembre de 2002 emitimos una resolución me-diante la cual le concedimos al licenciado Angueira Aguirre un término de veinte días, a partir de la notificación de la *705resolución, para que se expresara sobre el informe emitido por el Procurador General. El 22 de enero de 2003, el licen-ciado Angueira Aguirre presentó un escrito titulado Moción Urgente Solicitando Tiempo Adicional para Contestar, en el cual solicitó que se le concedieran diez días adicionales para expresarse sobre el referido informe. Conforme a lo anterior, el 31 de enero de 2003 este Tribunal emitió una resolución mediante la cual se le concedieron al licenciado Angueira Aguirre diez días adicionales para contestar. Nuevamente, el 26 de febrero de 2003, éste presentó una moción para solicitar un término adicional de quince días para comparecer a expresarse sobre el informe del Procu-rador General. Finalmente, el 27 de marzo de 2003 emiti-mos una resolución en la cual le concedimos al licenciado Angueira Aguirre un término final de quince días, a partir de la notificación de la resolución, para que se expresara sobre el informe. El licenciado Angueira Aguirre aún no ha comparecido.
HH
Todos los abogados tienen la obligación de prestar escru-pulosa atención y obediencia a nuestras órdenes, lo cual adquiere mayor relieve cuando se trata de conducta profesional.(1) En In re Arroyo Rivera,(2) reiteramos que los miembros de la clase togada tienen la obligación de responder con premura los requerimientos relacionados a las que-jas presentadas por razón de conducta profesional. Así, pues, apercibimos que el incumplimiento de ese deber po-dría conllevar graves sanciones disciplinarias, toda vez que se trata de una conducta que está en abierta contra-*706vención a las normas éticas que rigen el ejercicio de la pro-fesión de abogado.(3)
En el presente caso, el licenciado Angueira Aguirre des-atendió en forma reiterada los requerimientos que le hi-ciera el Procurador General y esta Curia que le ordenaba que compareciera a expresarse sobre el informe emitido por el Procurador General. Su conducta es grave, según ya hemos reiterado en varias ocasiones, por lo que amerita la imposición de sanciones disciplinarias.
I — i HH HH
Por los fundamentos antes expuestos, se dictará senten-cia para suspender indefinidamente al Ledo. Benjamín An-gueira Aguirre del ejercicio de la abogacía y la notaría. Le imponemos al Ledo. Benjamín Angueira Aguirre el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, les devuelva cualesquiera hono-rarios recibidos por trabajos no realizados, e informe opor-tunamente de su suspensión a los distintos foros judiciales y administrativos del País. Deberá, además, certificarnos dentro del término de treinta días a partir de su notifica-ción el cumplimiento de estos deberes, y notificar también al Procurador General. La Oficina del Alguacil de este Tribunal procederá, de inmediato, a incautarse de la obra notarial de Benjamín Angueira Aguirre, incluso de su sello notarial, luego de lo cual entregará todo a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Rebollo López no intervinieron.

 In re Vargas Soto, 146 D.P.R. 55, 61 (1998).


 148 D.P.R. 354 (1999).


 In re Vargas Soto, supra; In re Velázquez Quiles, 146 D.P.R. 30 (1998); In re Laborde Freyre, 144 D.P.R. 827 (1998); In re Ríos Acosta I, 143 D.P.R. 128 (1997).